INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, Wisconsin53233 June 13, 2014 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Investment Managers Series Trust (filing relates to 361 Managed Futures Strategy Fund and 361 Global Managed Futures Strategy Fund (the “Funds”) (File Nos. 333-122901 and 811-21719) Ladies and Gentlemen: On behalf of Investment Managers Series Trust (the “Trust”), we are filing Preliminary Proxy Statement relating to the 361 Managed Futures Strategy Fund and the 361 Global Managed Futures Strategy Fund (each a “Fund”) for the purpose of appointing Federated Investment Management Company and Horizon Cash Management LLC as sub-advisors to the Funds. Please contact the undersigned at (626) 914-1041 with any comments or questions relating to the filing. Sincerely, /s/Rita Dam Rita Dam Treasurer
